  8:19-cv-00432-BCB-MDN Doc # 43 Filed: 07/07/20 Page 1 of 1 - Page ID # 115



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

FOCUSONE SOLUTIONS, LLC,

                      Plaintiff,                                      8:19CV432
      vs.

ATLAS MEDSTAFF, LLC,                                                   ORDER

                      Defendant,
      and

COMPLETE BUSINESS SOLUTIONS
GROUP, INC, d/b/a PAR FUNDING,

                      Defaulted Defendant.


       Upon review of the Motion for Leave to Deposit (Filing No. 42) filed by Plaintiff,
FocusOne Solutions, LLC, and consented to by Defendant, Atlas Medstaff, LLC,


       IT IS ORDERED:
       1.     Plaintiff’s Motion for Leave to Deposit (Filing No. 42) is granted;
       2.     On or before July 15, 2020, Plaintiff shall deposit the amount of $13,884.63 with
the Clerk of the Court for the United States District Court for the District of Nebraska; and
       3.     The Clerk is directed to deposit the aforementioned funds into an interest-bearing
account until further order of this Court under 28 U.S.C. § 2041 and NECivR 67.1.


       Dated this 7th day of July, 2020.
                                                    BY THE COURT:


                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
